Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Corrections and Community Supervision finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding to challenge a tier III disciplinary determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory $5 surcharge has been refunded to his inmate account. In view of this, and given that petitioner has been granted all the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Boyd v Annucci, 142 AD3d 1214, 1214-1215 [2016]; Matter of Flood v Prack, 141 AD3d 1070, 1070-1071 [2016]).
Garry, J.P., Lynch, Rose, Clark and Mulvey, JJ., concur.
Adjudged that the petition is dismissed, as moot, without costs.